DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neves et al. (US 2003/0177870 A1).
Regarding Claim 1, Neves (Figure 1) disclose a power tong (10), comprising: a body (20) having a bay (27) therein to receive a tubular joint and a throat (25) providing access to and egress from the bay (27); a door (40) having a proximal end pivotally coupled to the body at a pivot member (44) at a first side of the throat and a distal end, the door (40) being pivotally coupled to the body (20) for pivoting movement within a vertical plane and (under a broadest reasonable interpretation of the amended claim language, the pivoting movement of Neves is within a vertical plane when the entire power tong of Neves is rotated ninety degrees) between an open position to allow lateral entry of a tubular joint into the bay and a closed position to close the throat (25) to enable gripping and rotating components of the power tong (10) to grip and rotate the tubular joint introduced into the bay (27); at least one curved groove (125) on the distal end of the door pivotally aligned to be engaged with and received onto a correspondingly curved protrusion (114) on the body (20) and on a second side of the throat (25) as the door (40) is pivoted within the vertical plane (under a broadest reasonable interpretation of the amended claim language, the pivoting movement of Neves is within a vertical plane when the entire power tong of Neves is rotated ninety degrees) to the closed position; and at least one docking member (122) on a distal end of the door (40) aligned to be engaged with and received into a correspondingly shaped receptacle (114) on the body (20) and on a second side of the throat (25) as the door (40) is pivoted within the vertical plane (under a broadest reasonable interpretation of the amended claim language, the pivoting movement of Neves is within a vertical plane when the entire power tong of Neves is rotated ninety degrees) to the closed position.
Regarding Claim 2, Neves (Figure 1) disclose The power tong of Claim 1, further comprising: a second curved groove (See Examiner Annotated Fig. 1) on the proximal end of the door (40) aligned to be engaged with and received onto a correspondingly curved protrusion (See Examiner Annotated Fig. 1) on the body (20) and on the first side of the throat (25), intermediate the throat (25) and the pivot member (44).

    PNG
    media_image1.png
    872
    718
    media_image1.png
    Greyscale

Regarding Claim 4, Neves (Figure 1) further discloses power tong, comprised of a body having a bay (27) therein to receive a tubular joint and a throat (25) providing  egress from the bay (27);  Eckel-0103.USPage 7 of 9a door (40) having a proximal end pivotally coupled to the body (20) at a pivot member (44) at a first side of the throat (25) and a distal end, the door (40) being pivotally coupled to the body (20) for pivoting movement within a vertical plane and (under a broadest reasonable interpretation of the amended claim language, the pivoting movement of Neves is within a vertical plane when the entire power tong of Neves is rotated ninety degrees) between an open position to allow lateral entry of a tubular joint into the bay (27) and a closed position to close the throat (25) to enable gripping and rotating components of the power tong (10) to grip and rotate the tubular joint introduced into the bay (27); one of a curved docking member and a curved docking member receptacle (120) disposed on the distal end of the door (40) and pivotally aligned to be engaged with and received into a correspondingly curved other of the curved docking member (114) and curved docking member receptacle disposed on the body (20) and on a second side of the throat (25) as the door (40) is pivoted within the vertical plane (under a broadest reasonable interpretation of the amended claim language, the pivoting movement of Neves is within a vertical plane when the entire power tong of Neves is rotated ninety degrees) to the closed position.
Regarding Claim 6, Neves (Figure 1) further disclose the power tong of Claim 4, further comprised of an auxiliary curved protrusion (See Examiner Annotated Fig. 1) disposed on the body on the first side of the throat (25); and an auxiliary groove (See Examiner Annotated Fig. 1) on the door positioned to slidably receive the auxiliary curved protrusion (See Examiner Annotated Fig. 1) disposed on the body (2) on the first side of the throat (25).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Neves in view of Stuart (US 6,058,811).
Regarding Claim 3, Neves discloses the claimed power tong apparatus, as discussed above with respect to Claim 1. However, Neves does not disclose a motor within the vertical plane and (under a broadest reasonable interpretation of the amended claim language, the pivoting movement of Neves is within a vertical plane when the entire power tong of Neves is rotated ninety degrees) between an open position and a closed position. 
Stuart teaches a power tong with a motor (44, Col. 5, Lines 28-37) coupled to the pivot member, the motor being actuatable to move the door between an open position and a closed position. See Stuart, Figure 1, and Col. 5, Lines 28-37. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the power tong apparatus, disclosed by Neves, with a motor coupled to the pivot member, the motor being actuatable to move the door between an open position and a closed position, as taught by Stuart, for the purpose of improving the functionality and efficient operation of the door.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neves in view of Kinzbach (US 4,401,000).
Regarding Claim 5, Neves discloses the claimed power tong apparatus, as discussed above with respect to Claim 4.  However, Neves does not teach a protrusion on the distal end of the door, the protrusion directed orthogonally to an axis of the pivot member about which the door pivots; and a receptacle disposed on a top of the body and positioned to receive the protrusion as the door is pivoted within the vertical plane (under a broadest reasonable interpretation of the amended claim language, the pivoting movement of Neves is within a vertical plane when the entire power tong of Neves is rotated ninety degrees)  about the pivot member to the closed position.
Kinzbach (Fig. 33) teaches a power tong with a protrusion (See Examiner Annotated Fig. 33) on the top of the body, the protrusion directed orthogonally to an axis of the pivot member (3) about which the door (2) pivots; and a receptacle (See Examiner Annotated Fig. 33) disposed on a he distal end of the door and positioned to receive the protrusion as the door (2) is pivoted about the pivot member (3) to the closed position. See Kinzbach, Examiner annotated Fig. 33.

    PNG
    media_image2.png
    899
    585
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the power tong apparatus, disclosed by Neves, with a protrusion on the 
MPEP 2144.04 IV.B states that the change in shape as a matter of choice which a person of ordinary skill the art would have found obvious is not inventive. In this particular case, the act of positioning the protrusion and a corresponding receptacle on the body or the door is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed connection is significant.  The claimed location of the protrusion (on the door) and corresponding receptacle (on the body), instead of locating the protrusion on the body and the receptacle on the door does not provide any unexpected results and would not result in any modification in the operation of the device.
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.  Applicant argues that “rejection under Section 102 and 103 is improper because . . . rotation of the Neves prior [art] so that the Neves power tong pivots within a vertical plane, will prevent the power Id. Page 4-6.
The Patent Examiner respectfully disagrees with the Applicant’s arguments as adding the phrase “within a vertical plane” with no other recited relevant directions or orientations does not distinguish the applicant’s invention from the prior art referenced above. Under a broadest reasonable interpretation of the amended claim language, the pivoting movement of Neves is within a vertical plane when the entire power tong of Neves is rotated ninety degrees. 
In the case of In Re Gordon, the prior art (French) cited by the examiner relied “at least in part, upon the assistance of gravity to separate undesired dirt and water form gasoline and other oils.” See In Re Gordon, 733 F.2d 900, 902, 221 USPQ 1125 (Fed. Cir. 1984).  Therefore, rotating the apparatus of French in an upside down orientation would have made the French apparatus inoperable for its intended purpose. See Id.
However, in the instant case, rotating the power tong of Neves does not render Neves unsatisfactory for performing its intended purpose of “making up and/or breaking apart an oilfield tubular connection.” It is uncontroverted that oilfield tubular connections are not required to be made up or broken apart solely in a vertical position. Neves does not teach or suggest that the apparatus of Neves is limited to making up or breaking apart tubular connections in only a vertical position. Unlike in the case of In Re Gordon, the 
Therefore, the previous claim rejections under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 103 are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Auer (DE 10221874 A1), Fig. 1a and 1b.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-9559.  The examiner can normally be reached on M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723